DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 29 August 2021. Claim 18 is currently pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 16, 17 and 19 - 33 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 29 August 2021.

Allowable Subject Matter
Claim 18 (now renumbered 1) is allowed.
The Examiner directs the Applicant’s attention to section 15 of the Office Action mailed 19 March 202 for an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Araki et al. U.S. Patent No. 5,881,170; which is directed towards a contour extraction apparatus for extracting the contour of an object in a captured image using a contour model comprising a number of points forming a polygon and includes a process for adding and/or deleting contour candidate points from the contour model.
Nair et al. U.S. Patent No. 7,340,089; which is directed towards a geometric pattern matching method for locating instances of a template image in a target image using a plurality of models that are created during a learning phase. 
Petrov et al. U.S. Patent No. 7,065,242; which is directed towards a system and method for constructing a 3D model of an object by first creating an initial rough model and then refines the initial model by, for example, adding and deleting points as needed. 
Saklatvala U.S. Patent No. 9,594,942; which is directed towards a system for detecting the presence of a particular object in an image that builds a probabilistic model for detecting the particular object by extracting point features from each of a plurality of training images for the particular object, matching the point features and then analyzing statistics of the matched point features from each of the plurality of training images for the particular object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667